DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-13 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US 2015/0174554). 
Regarding claims 1-3, 8-10 and 31, Cao teaches a silver impregnation solution comprising silver ions, a silver concentration enhancer, at least one organic amine, and water, wherein these components are dissolved in said impregnation solution. Claim 1. The organic amine is ethylene diamine. Claim 13.  
The enhancer can be an ammonium lactate, (¶0011), which in a solution is dissociated to ammonia (NH3) and lactic acid. Lactic acid has the formula CH3CH(OH)COOH, and contains two carbons, one OH group, and one carboxylic acid group. Because the enhancer is included in Cao’s silver impregnation solution, it must be in a dissociated form. Therefore, Cao’s solution includes lactic acid, which meets the claimed organic additive.
Regarding claims 5-7, the concentration of Cao’s enhancer is 2%. ¶0010. 
Regarding claims 11-13, Cao teaches that the impregnation solution includes a promoting species such an alkali, alkaline earth, transition metal. ¶0039. Specifically, cesium can be used and rhenium can be used. ¶0039, 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2015/0174554) in view of Okuhama et al. (JP 2004/161632; a machine translation is relied on for purposes of citation and is attached to this office action).
Regarding claim 32, the teachings of Cao are as set forth above. Cao is silent with regards to the enhancing agent being glycolic acid as required by the claim. 
Okuhama teaches a composition containing a silver colloid. See p1, lines 15-16. The silver within the colloid has the potential to be reduced. See p3, lines 87-88. The colloid contains silver ions, amongst other things. See p3, lines 114-118. Okuhama states, “In order to allow the metal ions … to be present in the solution, a counter ion or (and) complexing agent is used.” See p4, lines 151-153. The complexing agent is preferred to be glycolic acid. See p4, lines 156-160. 
As such, it would have been obvious to one of ordinary skill in the art to modify Cao’s teachings by including Okuhama’s glycolic acid in the solution as a complexing agent to allow the silver ions to be present in the solution.

Claims 1-3, 5-10, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al. (US 2010/0140098) in view of Okuhama et al. (JP 2004/161632).
Regarding claims 1-3, 5-10, and 31-32, Uzoh teaches an electrodeposition solution to electrodeposit a Group IB (such as silver; reads on the claimed silver) a solvent such as water. ¶¶ 0026-29. The silver material source is dissolved in the solvent and provided the silver ions. The solution also includes at least one complexing agent. Claim 1. The complexing agent can be ethylenediamine (¶0029, reads on polar organic amine of claims 9 and 10). 
2H2(COOH)2(OH)2), see, e.g., ¶ 0029. The concentration of the complexing agent is preferred to “be in the range of 5 mM/L to 0.55 M/L,” which appears to overlaps with the claimed range. Id. However, the claimed concentration is still obvious even if Uzoh’s range does not overlap with the claimed range because Uzoh recognizes the complexing agent as a result-effective variable, i.e., it is used “to provide complexing ions … in the electrodeposition solution.” Id. As such, a determination of the optimum or workable ranges of the complexing agent is characterized as routine experimentation, and thus is obvious. See MPEP 2144.05(II).
Still, Uzoh is silent with regards to the polar organic additive. 
Okuhama teaches a composition containing a silver colloid as set forth above. The colloid contain silver ions and complexing agent. See p4, lines 151-153. The complexing agent is added to allow the metal ions to be present in the solution. Id. The complexing agent can be tartaric acid or glycolic acid, with glycolic acid being preferred. Id. at 156-160. As such, Okuhama establishes that tartaric acid and glycolic acid are functionally equivalent as complexing agent. Thus, one of ordinary skill in the art would have founded obvious to substitute one of the other or combine them both together since it’s been held that the substitution or the combination of equivalents requires no express suggestion and is prima facie obvious.  See MPEP 2144.06 I-II.
Response to Arguments
Applicant's arguments filed on 10/25/2021 (“Remarks”) have been fully considered. Applicant presents four main arguments, none of which is found persuasive for the following reasons.  
The first argument relates to the rejection of claim 1 under 102 (a)(1) as being anticipated by Cao et al. (US 2015/0174554). The second argument relates to the rejection of claim 32 and is entirely based on the first argument. See Remarks at 7. The fourth argument relates to the non-statutory double patenting rejection over claims 1-16 and 35 of U.S. Patent 10,300,462. Id. at 8. The fourth argument is also entirely based on the first argument. As such, these three arguments will be considered together. Id. at 9.
The point of disagreement between the Applicant and the Office relates to the Office’s assertion that the claim is anticipated by Cao because Cao teaches the addition of 
In response, the Applicant argues that “ammonium lactate cannot reasonably be expected to dissociate into ammonia and lactic acid since ammonia (a base) would readily react with lactic acid to form the ammonium lactate salt.” Id. at 7. To support this argument, the Applicant points to (a) common knowledge, (b) the Abstract of CN104860812A (“the ’812 document”), and (c) that Cao’s selection of ammonium lactate was “for the reason that the lactate anion is thermally decomposable to gaseous species, which initially leaves an isolated ammonium ion that goes on to react with an organic amine, also present in the solution, to form ammonia.” Id. (citing Cao at ¶0011).
This argument is unpersuasive. As advanced by the Applicant, it is common knowledge that ammonium lactate dissociates into ammonia and lactic acid in water. However, what’s contested here is the Applicant’s assertion that the lactic acid and ammonia resulting from the first dissociation of ammonium lactate would react again to make ammonium lactate, in the same water and in the absence other factors, without the resulting ammonium lactate dissociating yet again. This assertion is both unsupported and goes against what is common knowledge. 
The ’812 document cited by the Applicant does not cure this deficiency. In it, the process of forming “ammonium lactate solids” includes the step of extracting ammonium lactate using acetonitrile to form a concentrated solution, and then precipitating ammonium lactate into solids using ethanol, acetonitrile, acetone or a acetonitrile and acetone mixed solution. See preparation step (2) and (3) of the ’812 document abstract.
Lastly, the Applicant asserts that that Cao’s selection of ammonium lactate was “for the reason that the lactate anion is thermally decomposable to gaseous species, which initially leaves an isolated ammonium ion that goes on to react with an organic amine, also present in the solution, to form ammonia.” Remarks at 7 (citing Cao at ¶0011). While it is true that Cao teaches that the enhancer has “an anionic component … thermally … decomposes, generally to gaseous species, which temporarily leaves the ammonium ion isolated,” nothing in Cao indicates that lactic acid was not in the impregnation before any thermal treatment. Moreover, nothing in ¶0011 of Cao indicates that lactic acid necessarily has to evaporate upon thermal treatment nor that all of the lactic acid is evaporated upon the thermal treatment. 

Lastly, Applicant’s third argument relates to the rejection of claim 1 for being obvious over Uzoh et al. (US 2010/0140098) in view of Okuhama et al. (JP 2004/161632). Applicant argues that since claim 4 was not rejected in the last office action and since claim 4 is now incorporated in claim 1, then claim 1 is patentable over Uzoh in view of Okuhama. This argument is now moot in light of the rejection above. Specifically, Uzoh teaches a preferred concentration for its complexing agent and recognize it as a result-effective variable. As such, claim 1 (including the limitation of original claim 4) is rendered obvious over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736